DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Edgington et al. (US Pat. 5,700,344) and Akashi et al. (WO 2008/044651), discussed in the previous action.  Edgington et al. teaches a hot melt adhesive comprising 20 to 90 weight percent of an amorphous  polylactic acid tackifier (Table I) compatible with polylactic acid comprising a random copolymer (4:20-28) of lactic acid and a comonomer (3:13-64); and 10 to 50 weight a polylactic acid polymer having a molecular weight of 30 kg/mol (Table II), where the polylactic acid is preferably a PLLA polymer (5:19-31).
Akashi et al. teaches a hot melt adhesive (¶0008) comprising an amorphous polylactic acid that is compatible with polylactic acid, comprising a random copolymer of lactic acid monomer and a further reactive comonomer (¶0016),the copolymer having a molecular weight of 50 kg/mol or more (¶0017); and a polylactic acid polymer that is PLLA having a molecular weight of at least 50 kg/mol (¶0014-15).  Akashi et al. teaches examples comprising 58 to 74 weight percent of the polylactic acid and 13 to 25 weight percent of the amorphous copolymer (Table 1).
The prior art of record does not teach the polylactic acid polymer unit having the claimed molecular weight.  Both, Edgington et al. and Akashi et al. have molecular weights well above the claimed range, and there is no motivation to lower the molecular weight to arrive at the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767